IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


 IN RE: CONFLICT OF INTEREST OF THE               : No. 125 EM 2019
 OFFICE OF THE PHILADELPHIA                       :
 DISTRICT ATTORNEY,                               :
                                                  :
                                                  :
 PETITION OF: MAUREEN FAULKNER,                   :
 WIDOW OF DECEASED POLICE OFFICER                 :
 DANIEL FAULKNER                                  :
                                                  :

                                          ORDER

PER CURIAM
       AND NOW, this 3rd day of March, 2020, in furtherance of this Court’s Order of

February 24, 2020, and consistent with this Court’s exercise of its King’s Bench

jurisdiction over this matter, the Court orders as follows.

       Under the continuing supervision of this Court, the Honorable John M. Cleland,

Senior Judge of the Court of Common Pleas of McKean County, is appointed to preside

as special master.

       The special master shall conduct such hearings or other proceedings, at such

times and locations as he may determine, and as may be required to determine if the

participation in the underlying criminal case (Commonwealth v. Wesley Cook, a/k/a

Mumia Abu-Jamal, No. 290 EDA 2019; CP-51-CR-0113571-1982) by any attorneys or

staff of the Philadelphia District Attorney’s Office who have been identified in the King’s

Bench Petition presents the appearance of a conflict of interest such as to impede the fair

and impartial administration of justice. If the special master determines that a conflict

exists then he shall determine whether remedial measures may be employed to address

the conflict.
       The special master shall consider the various allegations of conflict referenced in

the petitioner’s King’s Bench Petition and Supplement to King’s Bench Petition, as well

as the response thereto of the District Attorney’s Office. The special master is authorized

to employ all reasonable methods to facilitate the hearing, including but not limited to

permitting counsel for the petitioner and the District Attorney’s Office to present evidence

and question witnesses under oath. The special master shall also retain the power to

compel the production of testimony and/or documents as appropriate to resolve the

issues as directed in this order.

       All hearings, submission of proposed findings of fact, and legal argument shall be

concluded by June 1, 2020. Within 60 days thereafter, the special master shall submit to

this Court his findings of fact and recommendations, together with the transcripts of any

hearings and any documents or exhibits entered into evidence at any hearings.

       Jurisdiction is retained.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.




                                    [125 EM 2019] - 2